PER CURIAM.
Defendant appeals from an adverse judgment. Plain tiff sued to recover for services performed, alleging that by an oral contract it had been engaged to design and supervise the construction and equipping of a plant. In a 3-day trial before a jury a verdict was rendered in favor of the plaintiff for $16,555 principal plus certain interest and costs. No error is demonstrated, and the judgment appealed from is affirmed. One contention made by appellant was that the court committed error by refusing to grant a mistrial when defendant sought to terminate the services of his attorney. During trial on the third day, defendant’s attorney presented to the court a letter from the president of defendant corporation expressing such intention. No application for continuance was made. The request made by defendant’s attorney was for a mistrial. In that situation, nearing the end of the trial, it was well within the discretion of the trial judge, in the absence of a proper and sufficient application for continuance, to require the trial to proceed. The motion for mistrial under those circumstances was inappropriate, and the order denying it was proper. The appellant’s remaining contentions have been considered and found to be without merit.
Affirmed.